LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
It seems plain to me that the two statutes in question, KRS 281.765 and 281.770, as written, addressed different problems and had different purposes.
KRS 281.770 was enabling legislation to permit the Commissioner of the Department of State Police to commission vehicle enforcement officers (VEOs), who, when so commissioned, “shall have all the powers of peace officers in respect to the enforcement of this chapter [confined to ‘Motor Carriers’] and all the statutes and regulations relating to motor vehicles operated as private or for-hire carriers.” The statute goes on in subsection *18(2) to provide that such officers, when commissioned, “may be assigned additional duties in enforcing other provisions of law for specified limits of time during an emergency or time of special needs.” Wilson v. Bureau of State Police, Ky.App., 669 S.W.2d 18 (1984) clearly identified the limited and specific authority of these VEOs as created pursuant to KRS 281.770, and correctly held that KRS 281.765 served a separate and different purpose: that KRS 281.765 did not provide a broad grant of authority for VEOs to enforce motor vehicle laws against the general public.
KRS 281.765 is a statute general in nature, as contrasted with KRS 281.770 which is specifically intended to specify the law enforcement power of VEOs. KRS 281.765 expands the authority of certain peace officers to enforce motor vehicle laws, but it defies logical analysis to conclude that its intent extended to expanding the power of VEOs who are specifically created and empowered by the next statutory section. Further, there is no logical reason to believe otherwise simply because KRS 281.765 includes a reference to “special officers appointed by any agency of the Commonwealth of Kentucky for the enforcement of its laws relating to motor vehicles and boats or boating.”
Further, there is no logical reason to believe that the transfer by Executive Order of these VEOs from the jurisdiction of the Department of State Police to that of the Transportation Cabinet was intended to change the nature of their office or to expand their power. On the contrary, legislative failure to amend KRS 281.770 to reflect this transfer is, quite obviously, no more than legislative oversight, and there is no reason to treat it otherwise, as the Majority does in the present Opinion. I respectfully suggest that it is not the General Assembly but the Majority Opinion that effects legislative change by expanding the power of VEOs beyond that specified in KRS 281.770 simply because “Department of State Police” was not changed to “Department of Transportation” when the Executive Order of August 1, 1982 was ratified by the 1984 General Assembly.
KRS 281.765 and 281.770 should be given their common sense meaning rather than illogically expanded to create a new class of police officers with powers to stop and arrest private citizens not involved in the operation of motor carriers at will, and whenever the spirit shall move them, so long as they consider a traffic violation has occurred.
I would affirm and adopt the Court of Appeals’ Opinion in this case.